[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Crawford, Slip Opinion No. 2022-Ohio-1509.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-1509
           THE STATE OF OHIO, APPELLEE, v. CRAWFORD, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State v. Crawford, Slip Opinion No. 2022-Ohio-1509.]
R.C. 2903.04(A)—The involuntary-manslaughter statute is satisfied when a person
        causes the death of another as the proximate result of the commission of a
        felony offense—When the predicate felony offense for involuntary
        manslaughter is having a weapon while under disability, there is no
        requirement that the underlying reason for the disability be causally related
        to the victim’s death.
       (No. 2020-0797—Submitted May 11, 2021—Decided May 10, 2022.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 108431, 2020-Ohio-2939.
                               _______________________
        DEWINE, J.
        {¶ 1} Late one night, a heated argument among a group of partygoers
spiraled out of control, culminating in a fatal shooting. Despite some differing
                             SUPREME COURT OF OHIO




testimony, we know that Jeremy Crawford fired his gun at the scene. Crawford
committed a felony when he fired his gun, because he was under disability as a
result of a prior, unrelated drug offense that prohibited him from having or using a
firearm.
       {¶ 2} Following a jury trial, Crawford was convicted of involuntary
manslaughter. Under Ohio law, a person may be found guilty of involuntary
manslaughter if he causes the death of another as a proximate result of committing
another felony.    R.C. 2903.04(A).       Here, Crawford’s weapons-while-under-
disability offense served as the predicate felony for his involuntary-manslaughter
conviction.
       {¶ 3} Crawford challenges the involuntary-manslaughter conviction. The
challenge he raises is a legal one.       Crawford does not argue that there was
insufficient evidence for the jury to find that his gun use caused Dickens’s death.
Rather, he argues that as a matter of law, his involuntary-manslaughter conviction
is improper because his prior drug offense that formed the basis for his firearms
disability was unrelated to the victim’s death. In other words, Crawford asks us to
hold that for a weapons-while-under-disability crime to serve as a predicate offense
for an involuntary-manslaughter conviction the reason for the disability must be
causally related to the victim’s death.
       {¶ 4} We find no basis for reading the involuntary-manslaughter statute in
the manner Crawford suggests. By its plain terms, R.C. 2903.04(A) simply requires
that one cause the death of another “as a proximate result” of the commission of a
felony. Thus, we affirm the judgment of the court of appeals, which upheld
Crawford’s conviction.
                                I. BACKGROUND
                           A. The night of the shooting
       {¶ 5} Dickens was killed as the result of gunshot wounds that he suffered
after a late-night party in Cleveland turned into an altercation that spilled out into




                                           2
                                January Term, 2022




the street. Testimony introduced at Crawford’s trial provides some details about
what took place.
        {¶ 6} According to witnesses, Crawford showed up at the party to meet up
with his then-girlfriend Cassandra. The party mostly featured a small group of
Cassandra’s and Crawford’s family members, though accompanying Crawford was
a man unfamiliar to the other partygoers—a man whom Crawford called “Prince.”
        {¶ 7} Most in attendance were either drunk or high on cocaine and ecstasy,
or both. When Crawford arrived at the party, he was confronted by one of
Cassandra’s relatives who was not fond of Crawford. Dickens quickly went up to
face Crawford as well. These two had something of a history—one prior run-in
started with a fight and ended with Dickens knocking Crawford out. So, when
Dickens told Crawford he’d “beat his ass like he did before,” things at the party
really started to get heated. By this time the group had moved outside and the
situation continued to get worse. At some point, Crawford pulled his gun and fired
multiple shots into the air.
        {¶ 8} There was conflicting testimony on whether Crawford fired the shots
that killed Dickens. At trial, one partygoer claimed she saw Prince fire the fatal
shots, and another witness said he heard gunshots shortly after he saw Prince walk
up to Dickens. Others said they never saw Prince with a gun.
        {¶ 9} The state also called a witness who had not been at the party but who
had seen Crawford several days after the party: the ex-girlfriend of Crawford’s half-
brother. According to her, the couple picked up Crawford after he called his half-
brother about a flat tire. While the witness and Crawford were in the car together,
Crawford allegedly told her that he brought a gun with him to the party because he
knew Dickens would be there, that he shot and killed Dickens during their fight,
and that he hit a curb when leaving the scene, damaging his car tire in his getaway.
The same witness testified that the next day Crawford told her that “he wanted
people to know that he shot into the air” and that it was Prince who fired the fatal




                                         3
                            SUPREME COURT OF OHIO




shots. The witness didn’t believe Crawford, testifying, “I already knew that it
wasn’t true because he told me the other story.”
                 B. Crawford appeals following his conviction
       {¶ 10} Crawford was indicted on four felony counts: (1) discharging a
firearm on or near prohibited premises under R.C. 2923.162(A)(3); (2) felony
murder under R.C. 2903.02(B), with the unlawful-discharge-of-a-firearm offense
serving as the predicate felony offense; (3) having a weapon while under disability
under R.C. 2923.13(A)(3); and (4) involuntary manslaughter under R.C.
2903.04(A), with the weapons-while-under-disability offense serving as the
predicate felony offense.
       {¶ 11} The jury came back with guilty verdicts on the weapons-while-
under-disability and involuntary-manslaughter counts. It also found him guilty of
the unlawful-discharge-of-a-firearm charge, but because there was “no finding of
causing serious physical harm,” the court reduced that offense from a felony to a
misdemeanor. The jury found Crawford not guilty of felony murder.
       {¶ 12} Crawford appealed to the Eighth District Court of Appeals, raising
two assignments of error, only one of which is relevant to this appeal. In his first
assignment of error, Crawford asserted that the crime of having a weapon while
under disability cannot, as a matter of law, be the underlying proximate cause of a
death. He reasoned that the crime of having a weapon while under disability is
generally a possession crime and that mere possession of a firearm cannot cause
injury. The court of appeals rejected this argument, noting that R.C. 2923.13(A)(3)
covers more than just possession: the statute makes it a crime for a prohibited
person to “knowingly acquire, have, carry or use” a firearm. 2020-Ohio-2939, ¶ 39.
Although the jury verdict did not specify the exact manner in which Crawford
violated the statute, the court found “substantial evidence that Crawford [had] used
the firearm,” with “[m]ultiple eyewitnesses testify[ing] that Crawford brought a
weapon to [the] house, brandished the gun, and fired the gun.” Id. And while




                                         4
                                  January Term, 2022




acknowledging that the evidence did “not make it definitively clear who shot and
killed Dickens,” the court found that when viewing the evidence in the light most
favorable to the state, there was sufficient evidence to support the jury’s finding
that Dickens’s death was the proximate result of Crawford’s having violated the
statute. Id. at ¶ 40. Crawford appealed, and we accepted jurisdiction. 160 Ohio
St.3d 1415, 2020-Ohio-4612, 154 N.E.3d 91.
                                    II. ANALYSIS
          {¶ 13} Crawford’s appeal to this court relates solely to his conviction for
involuntary manslaughter. We accepted jurisdiction over the following proposition
of law:


                 Having a weapon under a disability cannot, in the ordinary course
          of things, serve as the predicate offense to involuntary manslaughter.


In his briefing, Crawford elaborated on what he means by this proposition:


                 The statutory predicate offense in this case was not that Mr.
          Crawford “did knowingly acquire, have, carry, or use” the weapon.
          * * * Rather, the offense was doing one of those things while under
          a disability due to a prior charge or conviction of attempted drug
          possession. The plain meaning of the statute, captured effectively
          by its title, is that the gravamen of the offense is the disability due
          to the attempted drug possession. What necessarily follows is that
          for death to be a proximate result of having a weapon under a
          disability due to the drug offense, that disability is not a mere
          quibble. It must be necessary to the proximate result.
                 The question then becomes whether the disability due to
          attempted drug possession has any causal relationship to the death.




                                            5
                             SUPREME COURT OF OHIO




(Emphasis deleted.) Thus, in Crawford’s view it is not enough that a death be
caused by a violation of the weapons-while-under-disability statute, instead, the
death must be related to the “circumstance under which the activity was criminal
(that Mr. Crawford had previously been convicted of attempted drug possession).”
By this logic, Crawford’s felony offense of using a firearm while under disability
could not have served as the predicate offense for involuntary manslaughter,
because his prior drug offense did not cause Dickens’s death.
          A. There is no requirement that the reason for a disability
                   be causally connected to the victim’s death
       {¶ 14} We need look no further than the plain terms of the involuntary-
manslaughter statute to assess Crawford’s argument. R.C. 2903.04(A) provides
that “[n]o person shall cause the death of another * * * as a proximate result of the
offender’s committing or attempting to commit a felony.” The statute requires two
things for an involuntary-manslaughter conviction: (1) that a felony was committed
and (2) that a person’s death was a proximate result of the commission of that
felony. Nothing in the statute requires any connection between the reason for the
disability and the death of the victim.
       {¶ 15} In referencing the “proximate result” of death “cause[d]” by the
defendant’s actions, the involuntary-manslaughter statute is simply talking about
“proximate cause.” State v. Carpenter, 2019-Ohio-58, 128 N.E.3d 857, ¶ 51 (3d
Dist.) (collecting cases on this point); see also State v. Owens, 162 Ohio St.3d 596,
2020-Ohio-4616, 166 N.E.3d 1142, ¶ 9 (recognizing symmetry between
“proximate cause” and the felony-murder statute’s use of “proximate result”).
       {¶ 16} Contrary to what Crawford argues, it’s of no consequence that the
circumstances behind a firearm disability are unrelated to the cause of a victim’s
death. The foreseeable harm is what matters for proximate cause. See Johnson v.
Univ. Hosps. of Cleveland, 44 Ohio St.3d 49, 57, 540 N.E.2d 1370 (1989). We are




                                          6
                                January Term, 2022




to ask the “basic question that a proximate cause requirement presents”: Does “ ‘the
harm alleged [have] a sufficiently close connection to the conduct’ at issue”?
(Emphasis added.) Robers v. United States, 572 U.S. 639, 645, 134 S.Ct. 1854, 188
L.Ed.2d 885 (2014), quoting Lexmark Internatl., Inc. v. Static Control Components,
Inc., 57 U.S. 118, 133, 134 S.Ct. 1377, 188 L.Ed.2d 392 (2014). Thus, if an
offender uses a firearm in violation of the weapons-while-under-disability statute
and the offender’s use of that firearm proximately results in the death of another,
the elements of involuntary manslaughter are satisfied. We thus reject the legal
proposition advanced by Crawford.
                 B. We affirm the court of appeals’ judgment
       {¶ 17} The only argument presented by Crawford in this appeal is the legal
one presented above. There is no dispute that Crawford was prohibited from having
a firearm, and thus violated the weapons-while-under-disability statute. Crawford
has not advanced any argument challenging the jury’s conclusion that his violation
of that statute proximately caused the victim’s death. (In fact, when asked during
oral argument about this issue, Crawford’s appellate counsel expressly “concede[d]
the possibility that a jury could have found proximate cause from the use of the
gun,” but argued that that was not the issue in this case.) As a consequence,
Crawford has provided no basis for us to reverse the decision of the court of appeals.
                               III. CONCLUSION
       {¶ 18} The involuntary-manslaughter statute is satisfied when a person
causes the death of another as the proximate result of the commission of a felony
offense. When the predicate offense is having a weapon while under disability,
there is no requirement that the underlying reason for the disability be causally
related to the victim’s death. We thus reject the legal argument presented by
Crawford and affirm the judgment of the Eighth District Court of Appeals
upholding Crawford’s conviction for involuntary manslaughter.
                                                                 Judgment affirmed.




                                          7
                             SUPREME COURT OF OHIO




       O’CONNOR, C.J., and KENNEDY and FISCHER, JJ., concur.

       DONNELLY, J., dissents, with an opinion joined by STEWART and
BRUNNER, JJ.
                                _________________
       DONNELLY, J., dissenting.
       {¶ 19} This case is under the court’s discretionary review because it is
problematic. Unfortunately, it turns out that the proposition of law that appellant,
Jeremy Crawford, presented to this court for review does not address the errors that
occurred in the trial court. In order to properly respond to Crawford’s proposition
of law as it is written, the majority must shift away from the reality of the case, and
as a result, it does not address the case’s real issue. I agree with the majority’s
holding on a theoretical level, but I must dissent because the holding is unnecessary
here. I would dismiss the cause as having been improvidently accepted.
       {¶ 20} Although Crawford’s argument centers on whether having a weapon
while under disability can possibly constitute the proximate cause of a person’s
death, the problem in this case is that it appears from the record that neither
Crawford nor his gun was believed to be the cause in fact of the death of Gary
Dickens.
       {¶ 21} The parties do not dispute that Crawford was legally prohibited from
having a gun, that Crawford had a gun on the night in question, and that he fired
his gun into the air during the incident. But the parties also do not dispute that
Crawford’s friend, Anthony “Prince” Barnes, fired his own gun during the same
incident. Although one witness at Crawford’s jury trial testified that Crawford later
made equivocal statements about who had shot Dickens, none of the witnesses who
were present at the shooting testified that they saw Crawford shoot Dickens.
Instead, the eyewitness testimony indicated that Prince fired the shots that killed
Dickens.




                                          8
                                January Term, 2022




       {¶ 22} Although the jury found Crawford guilty of unlawfully discharging
a firearm under R.C. 2923.162(A)(3), it found that Crawford’s discharge of a
firearm did not cause serious physical harm to Dickens. Further, the jury found
Crawford not guilty of felony murder under R.C. 2903.02(B), which would have
required a finding that Crawford “cause[d] the death of another as a proximate
result of” his unlawful discharge of a firearm. The jury also found Crawford not
guilty of felony murder on the alternate theory that Crawford was complicit in
Prince’s act of fatally shooting Dickens. The jury did, however, find Crawford
guilty of involuntary manslaughter, which required a finding that Crawford
“cause[d] the death of another * * * as a proximate result of” Crawford’s having a
weapon while under disability, R.C. 2903.04(A).
       {¶ 23} According to the jury’s verdicts, Crawford’s act of shooting the gun
did not proximately cause Dickens’s death but, somehow, the act of having the gun
while under disability did. One might think that the verdicts are irreconcilable, but
they make sense when considering the instructions that the jury received regarding
the elements of involuntary manslaughter.
       {¶ 24} When providing instructions to the jury on felony murder, the trial
judge thoroughly explained causation, as well as complicity, in that context. When
providing instructions on involuntary manslaughter, the trial judge mentioned that
there was a previous discussion of proximate cause, but the judge did not explain it
in the context of this distinct offense. The instructions were not problematic per se,
but they were very brief, and any problem with the lack of detail was exacerbated
by the state’s explanation of the meaning of the involuntary-manslaughter
instruction in its closing argument.
       {¶ 25} In asserting that Crawford committed felony murder, the state
argued that either Crawford shot Dickens or else Prince shot Dickens and Crawford
was complicit in Prince’s actions.       However, when asserting that Crawford
committed involuntary manslaughter, the state maintained that it was enough that




                                          9
                             SUPREME COURT OF OHIO




Crawford “brought [a gun] to the scene” and “set in motion a whole chain of events
which ultimately led to Gary Dickens’s death.” The state repeatedly insinuated that
it did not matter whether Crawford personally shot Dickens and that he was
responsible for the shooting death by “escalat[ing] this situation to the point where
it [got] out of control so that someone end[ed] up dead.” By the end of its closing
argument, the state appeared to concede that Prince, rather than Crawford, was the
one who fatally shot Dickens.
       {¶ 26} Given the foregoing, it appears that the state did not sufficiently
establish that Crawford or Crawford’s gun was the cause in fact of Dickens’s death
and that the state led the jury astray by misrepresenting the causation element of
involuntary manslaughter. Had these issues been preserved, I believe the more
appropriate answer to Crawford’s proposition of law would have been: “Having a
weapon while under disability cannot, in the ordinary course of things, serve as the
predicate offense to involuntary manslaughter when neither the person under
disability nor that person’s weapon was the cause in fact of the victim’s death.”
       {¶ 27} Unfortunately, the foregoing issues were not preserved.            The
majority rightfully takes pains to point out that it must presume that there was
sufficient evidence that Crawford’s gun use was the proximate cause of Dickens’s
death. I have no quarrel with the majority’s analysis under such a narrow focus.
However, I would stress that the majority’s holding today should not be interpreted
to apply beyond that narrow focus. And ultimately, because Crawford’s argument
on appeal did not allow the majority to reach the true flaws in this case, it would be
best not to reach a decision at all here. Accordingly, I dissent and would dismiss
this case as having been improvidently accepted.
       STEWART and BRUNNER, JJ., concur in the foregoing opinion.
                                _________________
       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and
Gregory Ochocki, Assistant Prosecuting Attorney, for appellee.




                                         10
                              January Term, 2022




       Mark A. Stanton, Cuyahoga County Public Defender, and Jeffrey M.
Gamso, Assistant Public Defender, for appellant.
       Dave Yost, Ohio Attorney General, Benjamin M. Flowers, Solicitor
General, and Samuel C. Peterson, Deputy Solicitor General, urging affirmance for
amicus curiae, the Ohio Attorney General.
                              _________________




                                       11